DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-15 and 21, 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (US Pub. No. 2015/0202697 A1).
(Claims 1-3 and 9) Shiota et al. (“Shiota”) discloses a single-sided three-way indexable cutting insert (1; Figs. 1-5B) having a positive basic shape (Figs. 3-5A; γ, δ, €, ζ).  The insert further includes a rake surface (Fig. 2; ¶ 0012), a base bearing surface (3; Fig. 4) located opposite the rake surface, an insert axis (A) extending perpendicular to the base bearing surface and through a center of the insert.  The insert axis (A) defines an upward direction from the base bearing surface towards the rake surface, a downward direction opposite to the upward direction, and an outward direction perpendicular to the upward and downward directions and extending away from the insert axis; a cutting insert height measurable parallel to the insert axis, from the base bearing surface to a highest point of the rake surface (Figs. 2-5A).  A peripheral surface (4) connects the rake surface and base bearing surface (Figs. 3-5A).  A cutting edge (6) is formed along an intersection of the peripheral surface and the rake surface.  The cutting edge (6) defining, in a view parallel to the insert axis (A), an imaginary edge circumscribed circle having see In re Aller, , 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Shiota does not explicitly disclose a volume ratio of the void volume Vs to the material volume VF fulfilling the claimed condition.  While the modified cutting insert does not explicitly disclose the volume ratio of the void volume Vs to the material volume VF within the ratio claimed, the ratio is a result-effective variable because it impacts insert cost, heat dissipation and strength of the insert.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert of Shiota within the ratio range claimed in order to optimize cost, heat dissipation and insert life.  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
(Claims 6 and 7) Shiota does not explicitly disclose the ratio of a main edge length of the shortest one of the main sub-edges relative to the edge circumscribed diameter within the claimed ratios.  Yet, the edge length of one of the main sub-edges relative to the edge circumscribed diameter is a result-effective variable because it impacts the size of the insert and the length of cut, which impacts insert integrity.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Shiota with an edge length ratio within the claimed range in order to optimize the insert cutting capability relative to insert integrity for the operation to be performed.  see In re Aller, 220 F.2d 
(Claim 10) Shiota discloses a lower sub-surface and an upper sub-surface (Fig. 5A). The lower sub-surface extending upwardly and outwardly from the base bearing surface and including the first, second and third side abutment surfaces (Fig. 5A).  The upper sub-surface connecting the lower sub-surface and the rake surface, and the upper sub-surface beginning in the upward direction at a minimum upper surface height Hu above the base bearing surface (Fig. 5A).  Yet, the reference is silent on the dimension Hu, and hence, does not explicitly disclose the condition as claimed.  The minimum upper surface height to maximum insert height is a result-effective variable as it impacts support under the cutting edge (insert strength), material costs and clearance (heat generation).  Consequently, it would have been obvious to one having ordinary skill in the art at a time prior to filing to provide the cutting insert disclosed in Shiota with a minimum upper surface height to maximum insert height condition as claimed in order to optimize insert strength, material cost and heat generation as a function of operational parameters.  see In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 11) Shiota discloses a cutting insert (1) including a wiper sub-edge (12) between each pair of adjacent main sub-edges (Fig. 2).  Each of the wiper sub-edges forms, in a top view parallel to the insert axis (A), a right angle (α) with an adjacent one of the main sub-edges (¶ 0044).
(Claim 12) Shiota discloses the length of the wiper sub-edge being within the claimed range (12; ¶ 0046).
(Claim 13) The cutting edge (6) includes exactly three main sub-edges (11) and exactly one wiper sub-edge (12) between each pair of adjacent main sub-edges (Fig. 2).
(Claims 14 and 15) Shiota discloses relief angles gradually decrease along said main sub-edge from a first area adjacent to a first wiper sub-edge that does not form a right angle with said main sub-edge to a second area adjacent to a second wiper sub-edge that does form a right angle with said main sub-edge (¶ 0054; Figs. 2, 5A).  Thus, a first relief angle measured at a first point of one of the main sub-edges is larger than a second relief angle measured at a second point of the same main sub-edge, where the second point is closer than the first point to a wiper sub-edge that forms a right angle with said main sub-edge.
(Claim 21) Shiota discloses and insert mill (Fig. 9) including a tool holder (51; Fig. 6) having a rear end; a front end; a tool periphery extending from the rear end to the front end; a rotation axis (O) extending through a center of the tool holder, the rotation axis defining a forward direction extending from the rear end to the front end, a rearward direction opposite to the forward direction, and an outward direction perpendicular to the rotation axis and directed from the rotation axis to the tool periphery; a shank portion (51b) extending forward of the rear end (Fig. 6); and a cutting portion (51a) extending forward of the shank portion to the front end (Fig. 6), the cutting portion having a tool diameter at the front end and two circumferentially spaced flutes (58) extending rearwardly from at an intersection of the front end and the tool periphery (Figs. 6-9); 5 Response to RR mailed 2020-06-02each of the flutes have a pocket formed at the intersection of the front end and the tool periphery (Fig. 6).  A cutting insert according to claim 1 is mounted in one of the pockets of the tool holder (Fig. 9).  One of the insert's main sub-edges is located outside the tool diameter and defines a cutting tool diameter (Fig. 9).  In a side view of the insert mill, the main edge extends parallel to the axis of rotation (Figs. 8, 9).  While the number of flutes is not see Smith, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent").
(Claim 22) Each of the pockets (53) include a seat abutment surface (54), a threaded pocket hole (57) opening out to the seat abutment surface, and first and second lateral abutment surfaces (55, 56), which are straight and oriented at an acute angle to each other in a plan view of the seat abutment surface (Fig. 6).  Each first lateral abutment surface (56) extends in an outward and forward direction (Fig. 6).  It is worth noting that this limitation does not mean what Applicant may intend.  Namely, both surfaces extend outward and both surfaces could be said to extend in a forward direction.  Applicant should consider phrasing the limitation to state that the surface extends in the forward direction as it extends outwardly.  Each second lateral abutment surface (55) extends in an outward and rearward direction (Fig. 6).  Shiota does not explicitly disclose the tool diameter DT fulfilling the condition DT < 11 mm.  Yet, the tool diameter is a result-effective variable because it impacts the size of the tool, which impacts the type of operation that can be performed.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the insert mill disclosed in Shiota with a tool diameter within the claimed range claimed in order to optimize the tool size for the operation to be performed.  see In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are 
(Claim 24) In a plan view of each seat abutment surface, material of the tool holder extends along the front end from a portion of the first lateral abutment surface which portion is closest to the tool axis to the tool periphery (Fig. 6).
(Claim 25) In a plan view of each seat abutment surface, a flute wall extending alongside the pocket curves to extend in the forward and downward directions at the front end (Figs. 9, 11).  
(Claim 26) In a plan view of each seat abutment surface, the tool holder is devoid of any abutment surface extending along the tool periphery (Figs. 6, 9).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (US Pub. No. 2015/0202697 A1) in view of Meyer et al. (US Pub. No. 2008/0304925 A1).
Shiota does not explicitly disclose the claimed ratio range between the hole diameter and the edge inscribed diameter.
Meyer et al. (“Meyer”) discloses an insert thickness diameter ratio of the hole diameter (G) to the edge inscribed circle diameter (C) fulfills the condition DS/DM or here G/C being 0.621 (¶ 0043).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the insert disclosed in Shiota with the insert thickness diameter ratio as taught by Meyer in order to balance fastening strength verses material integrity.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (US Pub. No. 2015/0202697 A1) in view of Komiyama (WO 2015/129770 A1).
Shiota does not disclose an aperture extending through the body as claimed.
A tool aperture (Fig. 12), at the rear of the threaded pocket hole (25), extends through the material of the tool holder and opens out at a first end to one of the pockets and opens out to a .
Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive.  Applicant argues that the illustrated insert in the Shiota reference is likely larger than the claimed circumscribed diameter and therefore does not read on the claimed invention.  Examiner disagrees.  Not only does the Shiota reference not disclose a circumscribed diameter, but there is no teaching away from modifying the disclosed insert such that it falls within the claimed range.  The rejection is predicated on an obviousness modification and therefore does not need to explicitly disclose (anticipate) the claimed range.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722